Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered May 18, 2006, which denied defendant’s motion to be resentenced, unanimously reversed, on the law, and the matter remanded to Supreme Court for it to exercise its discretion and determine, either on the current record or on the basis of any additional submissions the parties might make, whether substantial justice dictates that the application should be denied, and, if not, to inform defendant of the new sentence it would impose.
The motion court erred in denying, on the apparent ground of ineligibility, defendant’s motion to be resentenced in accordance with the 2005 Drug Law Reform Act (L 2005, ch 643). Since defendant is a person serving a sentence for an A-II drug felony, he is eligible for resentencing pursuant to the Act, and, as the People concede, he is thus entitled to a remand for further proceedings on the motion as indicated (see People v LaFontaine, 36 AD3d 474 [2007]; People v Arana, 32 AD3d 305 [2006]). As in those cases, we reject as meritless defendant’s contention that the motion should be reassigned to a different Justice, and we decline to reach any other issues. Concur—Saxe, J.E, Friedman, Sweeny, McGuire and Malone, JJ.